In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition. Upon consideration of the motion for admission pro hac vice of Lucy A. Dalglish, Gregg P. Leslie, and Mara E. Zimmerman by Monica L. Dias,
It is ordered by the court that the motion is granted, consistent with the opinion released on April 13, 2010. See opinion at 125 Ohio St.3d 149, 2010-Ohio-1533, 926 N.E.2d 634.
Pfeifer, Acting C.J.
The late Chief Justice Thomas J. Moyer did not participate in the ruling in this case.